Citation Nr: 0113081	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 172	)	DATE
	)
	)



THE ISSUE

Whether a July 17, 1980, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on grounds of 
clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1961.

In December 1999, the veteran, through his representative, 
filed a motion for reconsideration of a July 17, 1980, Board 
decision.  See 38 U.S.C.A. § 7103 (West Supp. 2000); 38 
C.F.R. § 20.1000 (2000).  The Board denied that motion in 
March 2000.  The veteran appealed the Board's denial of 
reconsideration to the United States Court of Appeals for 
Veterans Claims (Court), and the Court, by an order dated in 
August 2000, dismissed the appeal for lack of jurisdiction.  
In July 2000, while the reconsideration question was pending 
before the Court, the veteran, through his attorney, filed a 
motion with the Board asking that the Board's July 17, 1980, 
decision be revised or reversed on grounds of CUE.  See 38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400 
(2000).  This decision constitutes the Board's determination 
on that motion.


FINDINGS OF FACT

1.  By a decision entered in August 1968, the Board denied 
the veteran's claim for service connection for Buerger's 
disease.

2.  By a decision entered on July 17, 1980, the Board denied 
the veteran's application to reopen the claim for service 
connection for Buerger's disease.

3.  The veteran's allegations of error in the Board's July 
17, 1980, decision amount to no more than a disagreement with 
how the Board weighed or evaluated the facts before it.



CONCLUSION OF LAW

The veteran has not satisfied the threshold pleading 
requirements for the revision of a Board decision on grounds 
of CUE.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a decision entered in August 1968, the Board denied the 
veteran's claim for service connection for Buerger's disease.  
By a decision entered on July 17, 1980, the Board denied his 
application to reopen the claim.

The veteran has made a motion asking that the Board's July 
17, 1980, decision be revised or reversed on the grounds of 
CUE.  See 38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§ 20.1400 (2000).  In support of his motion, he points out 
that, at the time of the July 17, 1980, decision, the Board 
had before it post-service clinical records indicating that 
the veteran had been treated for bilateral lower extremity 
pain since December 1963, diagnosed as segmental 
thrombophlebitis and possible Buerger's disease; a letter 
from a VA physician, dated in August 1977, containing an 
opinion to the effect that the veteran's Buerger disease was 
incurred during service; and a letter from Victor Mayer, 
M.D., dated in May 1979, reflecting Dr. Mayer's opinion that 
it was "reasonable to conclude that the complaints [the 
veteran] presented while in the service represented the onset 
of Buerger's disease."  The veteran argues that the Board 
failed to properly consider and apply 38 C.F.R. §§ 3.303 and 
3.304 when it adjudicated his claim of service connection for 
Buerger's disease in July 1980.  More specifically, he argues 
that, at the time of the Board's decision, "[a]ll the 
evidence showed the condition was service-connected," and 
"[t]here was no evidence to weigh against the conclusion."  
He asserts that, in order for the Board to have appropriately 
denied the claim in July 1980, the Board would have had to 
have procured "a medical opinion of clear and convincing 
evidence to the contrary."  He says that, in the absence of 
such an opinion, "the BVA had no choice but to grant service 
connection."  He argues that the Board's conclusion in its 
July 17, 1980, decision, to the effect that Buerger's disease 
was not incurred coincidental with military service, was 
unsubstantiated, erroneous, and inconsistent with the medical 
evidence then of record.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2000).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2000).  In order to prevail on such a motion, the 
movant must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2000).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged CUE of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b) (2000).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 
(Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 99-7071, 99-
7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. Cir. Jan. 2, 
2001) (invalidating 

38 C.F.R. § 20.1404(b) to the extent that it allowed 
insufficiently pled motions to be denied without further 
opportunity to re-file).

In the present case, the veteran is correct that the Board 
had before it at the time of the July 17, 1980, decision, 
medical evidence which supported his claim for service 
connection for Buerger's disease.  However, he is incorrect 
that there was no evidence of record at that time that 
weighed against the claim.  The record in July 1980 included, 
for example, evidence which showed that he had not been 
diagnosed with Buerger's disease during service, or within 
the one-year period following his discharge from active duty.  
The record also contained service medical records indicating 
that the difficulties he had with his lower extremities 
during service were attributable to pes planus, and a 
statement from a VA physician, dated in August 1977, which, 
contrary to the veteran's assertion, contained a rather 
equivocal opinion on the matter of whether the lower 
extremity symptoms in service were indicative of Buerger's 
disease.  ("I do not think it could be stated by a review 
board that Buerger's Disease did not develop while the 
patient was in the Service and was not aggravated while the 
patient was in the Service, although there is obviously no 
way in retrospect to prove or disprove this."  (emphasis 
added.))  The Board reviewed this evidence, and the other 
evidence then of record, and determined that the evidence 
added to the record since August 1968 did not provide a new 
factual basis permitting the conclusion that Buerger's 
disease was incurred in service.  What the veteran is now 
arguing, in effect, is that the Board should have given more 
weight to the medical opinions offered in support of the 
claim, and should have given less weight to the evidence 
against it.  That sort of argument, which amounts to a 
disagreement with how the Board weighed or evaluated the 
facts, cannot be the basis of a valid claim of CUE.  See 
38 C.F.R. § 20.1403(d)(3) (2000).

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements for 
the revision of a Board decision on grounds of CUE.  
Accordingly, his motion is dismissed without prejudice to re-
filing.


ORDER

The motion is dismissed without prejudice.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



